Citation Nr: 0815995	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  06-34 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the hands and elbows, to include as the result of 
exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971.  He served in Vietnam.  He also had Inactive Duty for 
Training (INACDUTRA) until being found medically unfit for 
duty in September 2004.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the VA Regional Office in Nashville, Tennessee that denied 
service connection for various disabilities to include skin 
rash and degenerative joint disease of the hands and elbows, 
both to include as the result of Agent Orange exposure.  

The veteran was afforded personal hearings at the RO in 
November 2007 and in March 2008 before the undersigned 
Veterans Law Judge sitting at Nashville, Tennessee.  The 
transcripts are of record.  

During the hearing, the appellant withdrew the issue of 
entitlement to service connection for skin rash, to include 
as the result of Agent Orange exposure.  This matter is 
therefore no longer for appellate consideration.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran asserts that he now has arthritis of the hands 
and elbows that is the result of injury when he fell off a 
vehicle or was loading shells onto a truck during INACUDTRA, 
or is causally related to exposure to Agent Orange during 
service in Vietnam.  

Review of the record discloses that the veteran has not been 
provided adequate notice of the Veterans Claims Assistance 
Act (VCAA) of 2000, Pub. L. No.106-475, 114 Stat.2096 (2000) 
with respect to the issue currently on appeal.  The VCAA and 
its implementing regulations require that VA provide specific 
notice to claimants regarding information needed to complete 
an application for benefits, as well as specific notice 
regarding information or evidence required to substantiate a 
claim. See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The record reflects that the RO has sent various 
VCAA notice letters to the veteran, but none specifically 
addresses service connection for degenerative joint disease 
of the hands and elbows as the result of exposure to Agent 
Orange.  Moreover, the appellant was not properly advised to 
provide evidence he had in his possession in support of the 
claim.  The veteran must be given the required notice with 
respect to this aspect of the issue on appeal.  Accordingly, 
the case is remanded in order to thoroughly comply with the 
statutory requirements of the VCAA.

The record reflects that in his substantive appeal dated and 
received in October 2006, the veteran stated that he had been 
granted Social Security benefits for symptoms resulting from 
herbicide exposure.  However, the clinical evidence on which 
the award is based is not on file.  The United States Court 
of Appeals for Veterans Claims (Court) has held that VA must 
obtain Social Security Administration decisions and records 
which may have bearing on the veteran's claim. Waddell v. 
Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 
565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  
Therefore, these records should be requested and associated 
with the claims folder.

Additionally, the Board notes that veteran appears to receive 
regular VA outpatient follow-up for disorders that include 
upper extremity arthritis.  Treatment records dating through 
January 12, 2008 have been associated with the claims file.  
The claims folder thus indicates that relevant evidence in 
support of the veteran's claim may exist or could be obtained 
from a VA facility. See Epps v. Brown, 9 Vet. App. 341 
(1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  
Therefore, VA outpatient treatment records dating from 
January 13, 2008 should be requested and associated with the 
claims folder.

During his personal hearings and in various statements in the 
record, the veteran has consistently contended that his 
personal physician has told him that bilateral upper 
extremity arthritis may be related to Agent Orange exposure.  
There is no opinion to this effect in the record.  By this 
remand, the veteran and his representative are being given 
the opportunity to secure a nexus opinion in this regard and 
submit it to VA.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 
2002 & Supp. 2007), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2007), and any 
other legal precedent are fully 
complied with and satisfied.  The 
veteran should specifically be 
told what is required to 
substantiate the claim on appeal, 
to include as the result of Agent 
Orange exposure.  He should also 
be told to provide any evidence in 
his possession that is pertinent 
to his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
see also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002).  

2.  The RO should contact the 
Social Security Administration and 
obtain a copy of the agency 
decision in the veteran's case, 
and the medical documentation 
relied upon for the award of any 
disability benefits.

3.  All VA clinical records dating 
from January 13, 2008 should be 
retrieved and associated with the 
claims folder.  

4.  The veteran is requested to 
obtain and submit to VA a written 
statement from his personal 
physician as to the probable 
etiology of bilateral elbow and 
hand arthritis, and whether or not 
it is related to any incident of 
service. 

5.  After taking any further 
development deemed appropriate, 
the RO should readjudicate the 
issue on appeal.  If the benefit 
is not granted, the appellant 
should be provided a supplemental 
statement of the case and afforded 
an opportunity to respond.  
Thereafter, the claims folder 
should be returned to the Board 
for further consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).


